Citation Nr: 0126708	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  97-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits for a seizure disorder 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his father



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from September 1973 to 
April 1974.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1990 rating decision 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran was notified of this 
decision in May 1990.  The veteran then perfected an appeal 
as to various issues.  At a hearing at the RO in October 
1991, he withdrew his claim as to all issues except for that 
as listed on the title page of this decision.  Hearing 
transcript (T.), 2.  At the hearing held before the 
undersigned in August 2001, the veteran indicated that the 
claim for benefits under the provisions of 38 U.S.C.A. § 1151 
is the sole issue on appeal to the Board.  T. 2.    

The Board notes that the veteran has been found incompetent 
by the RO from July 1986.  The veteran's father is his 
guardian.  


REMAND

The veteran contends that his seizure disorder is the result 
of VA electroshock treatment and seeks compensation under 
38 U.S.C.A. § 1151.  In pertinent part, 38 U.S.C.A. § 1151 
(West 1991) provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

Since the time of the veteran's November 1989 application for 
this type of benefit, the provisions of 38 U.S.C.A. § 1151 
(West 1991) have undergone various changes.  In Brown v. 
Gardner, 115 S.Ct. 552 (1994), the United States Supreme 
Court held that VA's interpretation of 38 U.S.C. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect the regulation's inclusion of a fault or accident 
requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provided that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation was precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. §§ 3.361, 23.363 (2001), were effective 
from October 1, 1997.

The Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As a result, the 38 U.S.C.A. § 1151 claims must be 
evaluated under both the old and new provisions of 
38 U.S.C.A. § 1151 to determine which version is most 
favorable to him.  In this case, the old criteria, 
immediately following the Gardner determination, are clearly 
the most favorable to the veteran.  Accordingly, rather than 
evaluating the claim under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001), which would clearly not be favorable to the 
veteran's claim, the claim will be evaluated under 
38 U.S.C.A. § 1151 (West 1991), as it existed prior to 
congressional action.

There has been another significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date, as in this case.  

The Board believes that in light of the medical literature 
submitted by the veteran at the time of his August 2001 
hearing, a medical nexus opinion is required in this case.  
Additionally, the veteran's initial seizure is variously 
reported in the medical evidence as in 1983, 1984 or 1985.  
It is otherwise reported in the record that the veteran had a 
work-up during a hospitalization period in December 1980-
February 1981 because of a possible seizure disorder.  
Despite the RO's diligence in making several attempts to 
request all relevant VA records, the evidence of record does 
not appear to contain the records of the veteran's initial 
seizure work-up, thereby raising a question as to whether the 
record is complete.  Further, because of the change in the 
law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should request the veteran, 
through his guardian, or his 
representative to identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his seizure disorder claim.  
The Board is particularly interested in 
insuring that it has all treatment records 
of the veteran from the VA Medical Center 
Outpatient Treatment (VAMCOT) Epilepsy 
Clinic (as noted within the February to 
March 1986 VA hospitalization report), 
including the initial work-up for seizure 
disorder.  After securing any necessary 
authorization, the RO should contact these 
health care providers in order to obtain 
copies of those treatment records that 
have not been previously secured, 
including all VA treatment records.

3.  After the above development has been 
undertaken, the RO should schedule the 
veteran for an examination by an 
appropriately qualified physician in 
order to determine the etiology of the 
seizure disorder.  The physician is 
requested to determine, based on the 
veteran's entire reported medical history 
and medical literature submitted by the 
veteran, as well as on the current 
physical examination and reports of any 
indicated diagnostic testing, the degree 
of medical probability that the veteran:

(a) Currently has a seizure disorder; 
and, 

(b) Whether this disability is at least 
as likely as not related to VA medical 
treatment, including the use of 
electroshock treatment of the veteran in 
the early 1980's. 

An explanation supporting the opinions 
presented should be provided.  It should 
be emphasized that  "fault" or medical 
"negligence" is not at issue.  The 
complete findings and opinion of the 
examining specialist should be associated 
with the claims folder.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should then adjudicate the 
veteran's claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 
1151 that most favor the veteran.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




